 Case: 4:19-cv-00309-MTS Doc. #: 90 Filed: 05/19/21 Page: 1 of 1 PageID #: 838


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 FRANKLIN ASHLEY,                                 )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )              No. 4:19 CV 309 MTS
                                                  )
 WILLIAM MCKINNEY, et al.,                        )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on appeal.

The motion is granted, and plaintiff must pay an initial partial filing fee of $146.86, which is twenty

percent of his average monthly deposit. See 28 U.S.C. § 1915(b).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal Doc. [88] is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $146.86 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an appellate proceeding.

       Dated this 19th day of May, 2021.


                                                  MATTHEW T. SCHELP
                                                  UNITED STATES DISTRICT JUDGE
